Title: General Orders, 1 November 1777
From: Washington, George
To: 



Head-Quarters, Whitpain Township [Pa.] Nov: 1st 1777.
Parole NewtownC. Signs Reading. Stamford.


The Commissaries are directed to take all the liquors in the hands of the sutlers, at a reasonable price if they can agree, and if they cannot, the sutlers are to carry them away: And no sutler shall be allowed to continue in the camp after the 5th instant.
A General Court Martial of which General Sullivan was president, was held the 25th, 26th, 27th & 30th of October last, for the trial of Brigadier General Wayne on the following charge—viz.—“That he had timely notice of the enemy’s intention, to attack the troops under his command, and on the night of the 20th of Septr last, and notwithstanding that intelligence, neglected making a disposition, until it was too late either to annoy the enemy, or make retreat, without the utmost danger and confusion”—Upon which the Court pronounced their sentence as follows.
“The Court having fully considered the charge against Brigadier Genl Wayne, and the evidence produced to them, are unanimously of opinion that Genl Wayne is not guilty of the charge exhibited against him, but that he, on the night of the 20th Ultimo (that is of Septr last) did every thing that could be expected from an active, brave, and vigilant officer, under the orders he then had—The Court do acquit him with the highest honor.”
The Commander in Chief approves the sentence.
Henceforward, whenever any Non-commissioned officers, or soldiers, shall be confined, for crimes not triable by regimental Courts Martial; the Brigadiers or officers commanding brigades, are, without delay, to order Brigade Courts Martial to try them; and the sentences of such courts they are to approve or disapprove, and cause to be executed, as to them shall appear just; except only where the prisoners are sentenced to suffer death.
As an encouragement to all persons to take up and bring to Head-Quarters, any deserters from the Continental Army, the Commander in Chief hereby promises a reward of Ten Dollars, for each deserter so taken and brought in, besides One Shilling a mile for every mile they travel; to be computed from the place where he is taken, to camp; This bounty, and mileage, to be paid to all non-commissioned officers and

soldiers, who shall bring in deserters, as well as to the inhabitants of the states.
Many reasons have concurred, to induce the Commander in Chief, to extend mercy to Thomas Roach, now under sentence of death, for desertion; and to grant him his pardon; which is hereby declared. He is to return to his corps immediately, The Commander in Chief expecting, that by his future good behaviour, he will attone for his past crimes, and shew himself worthy of this act of clemency.
After Orders. The army is to march to morrow morning at ten o’clock, with all the baggage—the right wing down the Skippack road, in this order from the left—Genl Wayne’s division, Genl Sullivan’s, Lord Stirlings, followed by the park of Artillery, and waggons of that wing, in the order of the divisions. The left wing down the road on which General Greene is encamped, in this order—General McDougall’s division—General Greene’s—General Stephen’s, followed by the waggons in the order of the divisions—the left wing to march by the right. The North Carolina brigade to march with General McDougall’s division, and to be considered as a part of it, during the absence of General Varnum’s brigade. The horse are to be divided, half marching at the head of each column—The leading divisions will beat a march when they move, to be followed by the other divisions in their order—General Irwine’s brigade to follow the right wing, and Genl Smallwood’s division the left wing.
